703 N.W.2d 803 (2005)
474 Mich. 864
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Jon JONES, Defendant-Appellant.
Docket No. 127654, COA No. 257494.
Supreme Court of Michigan.
September 21, 2005.

ORDER
On order of the Court, the application for leave to appeal the November 5, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Delta Circuit Court for a determination of whether defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. ___, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal with the Court of Appeals, and/or any appropriate post-conviction motions in the trial court, within 12 months of the date of the Circuit Court's order appointing counsel, in accord with the deadlines in effect at the time defendant was denied counsel. See MCR 7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may, but is not required to, include those issues defendant raised in his application for leave to appeal to this Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
We do not retain jurisdiction.
CORRIGAN, J., would deny leave to appeal.